Citation Nr: 1313175	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  06-07 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for ulnar or peripheral neuropathy, including as due to Agent Orange exposure or secondary to diabetes mellitus.  

2.  Entitlement to service connection for diabetes mellitus, type II, due to Agent Orange exposure.

3.  Entitlement to service connection for a chronic sinus disorder, including due to Agent Orange exposure or secondary to diabetes mellitus.  

4.  Entitlement to service connection for ear infections, including as due to Agent Orange exposure or secondary to diabetes mellitus.  

5.  Entitlement to a total disability rating based on individual unemployability due to service connection disabilities prior to July 16, 2012.  

6.  Entitlement to a temporary total rating based on hospitalization, pursuant 38 C.F.R. § 4.29 (2012), or based on convalescence, pursuant to 38 C.F.R. § 4.30 (2012).  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel 


INTRODUCTION

The Veteran had active service from November 1968 to November 1974.  

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2009, the Veteran testified before a Veterans Law Judge at a video conference hearing.  A transcript of that hearing is of record.  In October 2009, the case was remanded for further development.

The Board acknowledges that the appellant has appointed an attorney to serve as his representative.  The law, however, requires that to be recognized an attorney must first be accredited by VA's Office of General Counsel.  38 C.F.R. § 14.629(b) (2012).  As the appellant's attorney is not currently accredited, http://www.va.gov/ogc/apps/accreditation/index.asp the Board cannot recognize him as his representative.  

The claims listed on the title page are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veterans Law Judge who conducted the June 2009 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge that conducted the Board hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  Thus, the Veteran was given the opportunity to request another Board hearing.  In March 2013, the Veteran indicated that he desired a Board video-conference hearing. 

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules video-conference hearings, a remand of this matter to schedule the requested hearing is warranted. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board video-conference hearing in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge,  Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





